 

Exhibit 10.14

 

EQUIPMENT LEASE AGREEMENT

 

THIS EQUIPMENT LEASE AGREEMENT (“Agreement”) is made and entered into on March
21, 2003, by and between GK FINANCING, LLC, a California limited liability
company (“GKF”), and Northern Westchester Hospital Center, a not for profit
corporation (“Hospital”), with reference to the following facts:

 

RECITALS

 

WHEREAS, Hospital wants to lease a Leksell Stereotactic Gamma Unit, model C with
Automatic Positioning System manufactured by Elekta Instruments, Inc.,
(hereinafter referred to as the “Equipment”); and

 

WHEREAS, GKF is willing to lease the Equipment which GKF has acquired from
Elekta Instruments, Inc., a Georgia corporation (hereinafter referred to as
“Elekta”), to Hospital, pursuant to the terms and conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Lease. Subject to and in accordance with the covenants and conditions set
forth in this Agreement, GKF hereby leases to Hospital, and Hospital hereby
leases from GKF, the Equipment. The Equipment to be leased to Hospital pursuant
to this Agreement shall include the Gamma Knife technology as specified in
Exhibit 1, including all hardware and software related thereto.

 

2. LGK Agreement. Simultaneously with the execution of this Agreement, Hospital
and Elekta shall enter into that certain LGK Agreement (the “LGK Agreement”), a
copy of which is attached hereto as Exhibit 1. Hospital shall perform, satisfy
and fulfill all of its obligations arising under the LGK Agreement when and as
required thereunder. Hospital acknowledges that GKF is a third party beneficiary
of the LGK Agreement and, in that capacity, GKF shall be entitled to enforce
Hospital’s performance, satisfaction and fulfillment of its obligations
thereunder.

 

3. Term of the Agreement. The initial term of this Agreement (the “Term”) shall
commence as of the date hereof and, unless earlier terminated or extended in
accordance with the provisions of this Agreement, shall continue for a period of
ten (10) years following the date of the performance of the first clinical Gamma
Knife procedure (the “First Procedure Date”) at the Site. Hospital’s obligation
to make the rental payments to GKF for the Equipment described in Section 8
below shall commence as of the date of performance of the first clinical Gamma
Knife procedure (the “First Procedure Date)”.

 

4.  User License.

 

4.1 Hospital shall apply for and obtain in a timely manner a User License from
the Nuclear Regulatory Commission and, if necessary, from the applicable state
agency authorizing it to take possession of and maintain the Cobalt supply
required in connection with the use of the Equipment during the term of this
Agreement. Hospital also shall apply for and obtain in a timely manner all other
licenses, permits, approvals, consents and authorizations which may be required
by state or local governmental or other regulatory agencies for the development,
construction and preparation of the Site, the charging of the Equipment with its
Cobalt supply, the conduct of acceptance tests with respect to the Equipment,
and the use of the Equipment during the Term, as more fully set forth in Article
2.1 of the LGK Agreement. The effectiveness of the agreement is subject to the
prior approval of the installation of the Equipment by the New York State
Department of Health and the satisfaction by the Hospital of all its remaining
obligations to obtain approvals set forth in this Section 4. Hospital, at its
cost and expense, shall obtain all permits, certifications, approvals or
authorizations required by applicable federal, state or local laws, rules or
regulations necessary to construct and improve the Site for the installation,
use and operation of the Equipment.

 

   

 

  

5.  Delivery of Equipment; Site.

 

5.1 GKF shall coordinate with Elekta and Hospital to have the Equipment
delivered to Hospital at 400 East Main Street Mt. Kisco NY (the “Site”) on or
prior to the delivery date agreed upon by Hospital and Elekta in writing. GKF
makes no representations or warranties concerning delivery of the Equipment to
the Site or the actual date thereof.

 

5.2 Hospital, at its cost and expense, shall provide a safe, convenient and
properly prepared Site for the Equipment in accordance with Elekta’s guidelines,
specifications, technical instructions and site planning criteria (which site
planning criteria are attached as Exhibit B to the LGK Agreement) (collectively
the “Site Planning Criteria”). GKF has reviewed and approved the “Site Planning
Criteria” and the location of the site.

 

6.  Site Preparation and Installation of Equipment.

 

6.1 Hospital, at its cost, expense and risk, shall prepare all plans and
specifications required to construct and improve the Site for the installation,
use and operation of the Equipment during the Term (“Hospital Plan”, as set
forth on Exhibit 6.1 of this agreement) The Hospital Plan, to the best of GKF’s
knowledge comply in all respects with the Site Planning Criteria. With respect
to the Hospital Plan, GKF makes no representations regarding the compliance with
applicable federal, state or local laws or regulations, including building
codes, or those portions of the Site Planning Criteria relating to the load
bearing capacity of the floor of the treatment room and to radiation protection.

 

The Hospital Plan has been reviewed and approved by GKF and Elekta and all
material changes thereto shall be subject to the written approval of GKF and
Elekta. Hospital shall provide GKF and Elekta with a reasonable period of time
for the review and consideration of all material changes to the Hospital Plan
following submission thereof for approval.

 

6.2 Based upon the Hospital Plan approved by GKF and Elekta, Hospital, at its
cost, expense and risk, shall prepare, construct and improve the Site as
necessary for the installation, use and operation of the Equipment during the
Term, including, without limitation, providing all temporary or permanent
shielding required for the charging of the Equipment with the Cobalt supply and
for its subsequent use, selecting and constructing a proper foundation for the
Equipment and the temporary or permanent shielding, aligning the Site for the
Equipment, and installing all electrical systems and other wiring required for
the Equipment. In connection with the construction of the Site, Hospital, at its
cost and expense, shall select, purchase and install all radiation monitoring
equipment, devices, safety circuits and radiation warning signs required at the
Site in connection with the use and operation of the Equipment, all in
accordance with applicable federal, state and local laws, rules, regulations or
custom.

 

6.3 In addition to construction and improvement of the Site, Hospital, at its
cost, expense and risk, shall be responsible for the installation of the
Equipment at the Site, including the positioning of the Equipment on its
foundation at the Site in compliance with the Site Planning Criteria.

 

6.4 Upon completion of construction, the Site shall (a) comply in all material
respects with the Hospital Plan and all applicable federal, state and local
laws, rules and regulations, and (b) be safe and suitable for the ongoing use
and operation of the Equipment during the Term.

 

   

 

 

6.5 Hospital shall use its reasonable efforts to satisfy its obligations under
this Section 6 in a timely manner. Hospital shall provide information to GKF as
reasonably requested by GKF concerning site preparation, the progress in the
design of the Site, the preparation of plans and specifications, the
construction and improvement of the Site, and the satisfaction of its other
obligations under this Section 6. In all events, Hospital shall complete all
construction and improvement of the Site required for the installation,
positioning and testing of the Equipment on or prior to the delivery date
described in Section 5.1 above. If the Site is not complete as of the delivery
date described in Section 5.1 above plus a sixty (60) day grace period (other
than by reasons of force majeure as provided in Section 23.16 below) (the “late
completion date”), Hospital shall reimburse GKF for its out-of-pocket financing
costs incurred with respect the Equipment at the Bank of America prime interest
rate (which rate is sometimes referred to by the Bank as its “reference rate”)
plus 2% based upon GKF’s cost of the Equipment for the period between the late
completion date and the date that the Site is completed to the extent necessary
to allow for the installation, positioning and testing of the Equipment.

 

6.6 During the Term, Hospital, at its cost and expense, shall maintain the Site
in a good working order, condition and repair, reasonable wear and tear
excepted.

 

6.7 Hospital shall be liable for, and shall indemnify GKF in the manner
described in Section 22 below from and against, all damage to the Equipment
caused by (a) defects in construction of the Site or in installation or
positioning the Equipment at the Site ; (b) defects arising out of materials or
parts provided, modified or designed by Hospital for or with respect to the
Site, except any defects rising from the Equipment ; (c) negligent or wrongful
acts or omissions by Hospital or any of its officers, directors, agents,
contractors (or their subcontractors), or employees in connection with the
construction and preparation of the Site ; and (d) negligent or wrongful
operation of the Equipment at the Site. Further, neither the review and approval
of Site plans, specifications and/or positioning plans by GKF and/or Elekta, nor
the construction of any other Site preparation, shall relieve Hospital for
liability for damages to the Equipment caused by the failure to comply with
applicable federal, state or local laws or regulations, including building
codes, or those portions of the Site Planning Criteria relating to the load
bearing capacity of the floor of the treatment room and to radiation protection.

 

7. Educational Support. Hospital shall provide community education
(e.g.,seminars) to physicians concerning the Equipment and Gamma Knife
procedures and community education to physicians. Not less than ninety (90) days
prior to the First Procedure Date and the commencement of each succeeding twelve
(12) month period during the Term, GKF and Hospital shall develop a mutually
agreed upon educational budget and plan for the succeeding twelve (12) month
period of the Term. Once approved, the educational budget and plan shall be
implemented by Hospital in accordance with its terms. As funds are expended by
Hospital in accordance with the educational budget and plan, Hospital shall
submit invoices (together with documentary evidence supporting the invoices) for
its expenditures and, promptly following the receipt of such invoices, GKF shall
reimburse Hospital for fifty percent (50%) of the expenditures up to an annual
maximum of Fifty Thousand Dollars ($50,000). It is acknowledged by the parties
that such expenses to be reimbursed by GKF as provided in this Section 7 have
been included in GKF’s calculation of Hospital’s Lease Payments so as to allow
GKF to recover such GKF reimbursed expenses during the Term of this Agreement.

 

8.  Payment Terms

 

8.1 Per Procedure Payments. As rent for the lease of the Equipment to Hospital
pursuant to this Agreement, Hospital shall pay to GKF the sum as set forth in
Exhibit 8 of this Agreement. (the “Lease Payment”). Hospital shall pay the Lease
Payment for each “Procedure” that is completed by the Hospital or its
representatives or affiliates at the Site, as defined in Section 5.1,
irrespective of whether the Procedure is performed on the Equipment or using any
other equipment or devices. As used herein, the term a “Procedure” means any
treatment using external, single fraction, conformal radiation, commonly called
stereotactic radiosurgery, that may include one or more isocenters during the
patient treatment session, delivered to any site(s) superior to the foramen
magnum. Hospital’s obligation to make Lease Payments pursuant to this Section
shall be expressly limited by Section 8.2, 8.3 and 8.4 hereof.

 

   

 

 

If no Procedures are performed by Hospital or any other person utilizing the
Equipment or any other equipment devices at the Hospital, Hospital shall not owe
any Lease Payment to GKF. GKF shall submit an invoice to Hospital on the
fifteenth (15th) and the last day of each calendar month (or portion thereof)
for the actual number of Procedures performed during the first and second half
of the calendar month, respectively. The Hospital shall pay invoices received
during the initial three (3) months following the First Procedure Date within
sixty (60) days after receipt of such invoices by the Hospital. For invoices
received by the Hospital following the initial three (3) months following the
First Procedure Date, the Hospital shall pay invoices within thirty (30) days
after submission by GKF to Hospital. All or any portion of an invoice which is
not paid in full within forty-five (45) days after submission (with respect to
invoices provided after the initial three (3) months following the First
Procedure Date) or seventy (75) days after submission (with respect to invoices
provided during the initial three (3) months following the First Procedure Date)
shall bear interest at the rate of the lesser of one percent (1.0%) per month
(or the maximum monthly interest rate permitted to be charged by law between an
unrelated, commercial borrower and lender, if less) until the unpaid rent
invoice together with all accrued interest thereon is paid in full. If GKF shall
at any time accept a Lease Payment from Hospital after it shall become due, such
acceptance shall not constitute or be construed as a waiver of any or all of
GKF’s rights under this Agreement, including the rights of GKF set forth in
Section 20 hereof.

 

Within ten (10) days after Hospital’s receipt of written request by GKF, GKF
shall have the right to audit Hospital’s books and records (including, without
limitation, the books and records pertaining to any other radiosurgery equipment
or devices) relating solely to the Hospital’s provision of Procedures to verify
the number of Procedures that have been performed by Hospital, and Hospital
shall provide GKF with access to such books and records; provided that any
patient names or identifiers shall not be disclosed. GKF shall not have access
to nor shall it directly or indirectly access any “Patient Health Information”
as such terms are defined by HIPAA. GKF agrees that it shall execute such
documents and agreements as may be reasonably required by Hospital to assure
compliance with HIPAA.

 

In the event a Procedure is not completed due to a technical problem with the
Equipment, the Hospital will not be charged a Lease Payment for such Procedure.

 

8.2 Adjustment to Lease Payment Due to Increase/Decrease in the Reimbursement
Rate.

 

(a) If the “Reimbursement Rate” in effect on any “Reset Date” is fifteen (15%)
less than the “Base Rate” (as such quoted terms are defined in Section 8.2(e)
below), Hospital shall inform GKF in writing within ninety (90) days after the
applicable Reset Date and shall provide GKF with the information used in
calculating such Reimbursement Rate. Within thirty (30) days after GKF’s receipt
of such notice, the parties shall meet to renegotiate in good faith the Lease
Payments payable by Hospital under this Agreement.

 

In determining the renegotiated Lease Payment, any reduction or increase thereto
may or may not be (and is not required to be) in proportion to the reduction to
the Reimbursement Rate. Furthermore, any reduction to the Lease Payment will be
calculated to provide Hospital with “Operating Income” (as defined below) at a
break even level as a result of such reduction (i.e., any reduction shall not
exceed the amount required to achieve such “Break Even Level”. The term “Break
Even Level” is defined herein as zero dollars ($0) in Operating Income (as
defined in Section 8.2(e) hereof) arising from the operation of the Equipment;
provided that no Lease Payment reduction shall be imposed that would result in
negative Operating Income to GKF in accordance with subsection 8.2(e) below. If
the Lease Payment proposed by Hospital would result in negative Operating Income
to GKF, then (i) Hospital shall have the recourse to arbitration as provided in
Section 8.2(c) below, and (ii) this Agreement shall remain unchanged and in full
force and effect until outcome of arbitration, if any.

 

   

 

 

(b) Each of GKF and Hospital shall permit the other party and its
representatives to inspect its books and records pertaining to the Equipment in
order to verify such Operating Income. All HIPAA regulations will be applied in
the inspection of Hospital’s books and GKF agrees that it shall execute such
documents and agreement as may be reasonably required by Hospital to assure
compliance with HIPAA.

 

(c) If the Hospital and GKF are unable to reach an agreement on the new Lease
Payment rate, then GKF and Hospital shall within ten (10) days of their failure
to reach an agreement in accordance with the last sentence of Section 8.2(a),
then GKF and Hospital shall each appoint an arbitrator within ten (10) days of
their failure to reach an agreement in accordance with the time frames set forth
in Section 8.2(a). Such arbitrators shall appoint a third arbitrator within ten
(10) days after their appointment. The arbitrators shall have not less than ten
(10) years experience in medical equipment financing, be in good standing with
the American Arbitration Association or other comparable organization, and have
no prior relationship, attorney/client or otherwise, with any of the parties.
The parties shall present all necessary information concerning the dispute to
the arbitrators within thirty (30) days following the arbitrator’s appointment.
Such arbitrators shall review the information presented by both parties and
shall render a decision within thirty (30) days of his of her appointment. The
arbitrator’s decision, which shall be made by majority or unanimously, shall be
based on a determination of an equitable apportioning of the economic losses
resulting to the Hospital as a result of the decrease in the Reimbursement Rate
among the Hospital and GKF, and taking into account the capital investment made
by the parties. The arbitrators’ decision shall be binding upon the parties and
non-appealable. The fees and expenses of the arbitrator shall be shared equally
between the parties. The foregoing arbitration procedure shall apply only to
disagreements arising from this Section 8.2 and not to any other disputes or
disagreements arising from this Agreement.

 

(d) If the parties mutually agree on a renegotiated Lease Payment or if a
renegotiated Lease Payment is determined by the arbitrator as set forth above,
then such renegotiated Lease Payment shall become effective on the date that is
three (3) months following the applicable Reset Date, and Exhibit 8.2 hereto
shall be deemed automatically amended as of such date.

 

(e) As used in this Section 8.2, (i) the “Reimbursement Rate” means the average
aggregate technical component reimbursement for Gamma Knife Procedures received
by Hospital from all payor sources in effect as of any Reset Date; (ii) the
“Base Rate” means the average aggregate technical component reimbursement for
Gamma Knife Procedures received by Hospital from all payor sources in effect on
the date which is one (1) year after the First Procedure Date; provided that, if
the Lease Payment is renegotiated by the parties at any time or from
time-to-time pursuant to this Section 8.2, then, immediately following the
implementation of the renegotiated Lease Payment, the Base Rate shall become the
Reimbursement Rate in effect as of the Reset Date that immediately precedes the
implementation of such renegotiated Lease Payment; (iii) the “Reset Date” means
the date which is two (2) years after the First Procedure Date of this Agreement
and each annual anniversary date thereafter and (iv) “Operating Income” with
respect to either party, means the revenues generated by such party from the
Equipment less such party’s corresponding direct operating expenses related to
the Equipment, including, without limitation, applicable interest and
depreciation expenses on the Equipment and Site improvements, but excluding
physician professional fees and direct or indirect administrative overhead
expenses.

 

   

 

 

(f) If the Lease Payment is reduced at any time or from time-to-time pursuant to
this Section 8.2, and thereafter, the Reimbursement Rate in effect on any Reset
Date increases by fifteen percent (15%) or more over the then-effective Base
Rate, then, for each such increase, the Lease Payment shall also be increased in
proportion to the percentage increase in the Reimbursement Rate; provided that
in no event shall the increased Lease Payment exceed the Lease Payment in effect
on the First Procedure Date.

 

8.3 New Technology. Except for Section 8.3(d) below, this Section 8.3 shall only
become applicable (i) on or after the date that is five (5) years after the
First Procedure Date (the “Five Year Date”), and (ii) if the average number of
Procedures actually performed using the Equipment during the twelve (12) month
period immediately preceding the Five Year Date was not less than one hundred
fifty (150) Procedures (collectively, the “New Technology Preconditions”). If
both of the New Technology Preconditions have been satisfied, the following
provisions shall apply:

 

(a) If at any time on or after the Five Year Date, “New Technology” becomes
commercially available to perform Procedures which Hospital desires to purchase
or lease, Hospital shall, promptly provide written notice thereof to GKF (the
“New Technology Notice”). As used herein, “New Technology” shall mean a
treatment modality for providing Procedures which uses medical technology not
commercially available as of the First Procedure Date, but which subsequently
becomes commercially available.

 

(b) If, within ninety (90) days following GKF’s receipt of the New Technology
Notice, the parties are unable to agree in good faith on the lease payment or
sale price or other material terms for the New Technology, Hospital may lease or
purchase the New Technology from any other person or entity; provided that,
prior to entering into any lease or purchase agreement with another person or
entity for the New Technology, Hospital shall first provide written notice to
GKF setting forth the equipment to be used, the amount to be paid, the payment
of and (if applicable) the term of such proposal transaction (the “Option
Notice”). GKF shall have thirty (30) days following its receipt of the Option
Notice (the “Option Period”) within which to agree or decline to lease or sell
the New Technology to Hospital on the same terms as stated in the Option Notice.
If GKF agrees to lease or sell the New Technology to Hospital on the same terms
as stated in the Option Notice, GKF shall provide written notice of the same to
Hospital, and the parties shall promptly enter into a lease or sale of the New
Technology on such terms as stated in the Option Notice. If GKF declines to
lease or sell the New Technology to Hospital on the terms as stated on the
Option Notice, GKF shall provide written notice of, same to Hospital (or, if GKF
fails to provide such written notice, GKF shall be deemed to have declined to
lease or sell such New Technology) and Hospital shall have one hundred twenty
days (120) days following its receipt of GKF’s notice of declination (the
“Post-Option Period”) within which to enter into a lease or purchase of the New
Technology in accordance with the terms of the Option Notice. Hospital shall
provide GKF with a certification of its officer promptly following the full
execution of such lease or purchase agreement which certification shall set
forth that Hospital has entered into a lease or purchase agreement for the New
Technology which lease or purchase agreement contains the terms set forth in the
Option Notice, as well as any and all additional terms not noted in the Option
Notice and contains no additional substantive terms not stated in the Option
Notice. If Hospital does not enter into a lease or purchase agreement for the
New Technology containing the terms substantially similar to the terms set forth
in the Option Notice within the Post-Option Period, or if any of the terms set
forth in the Option Notice are supplemented, deleted, changed or otherwise
modified in any way, the process of requiring a new Option Notice, Option Period
and Post-Option Period shall be repeated in accordance with the terms set forth
in this Section 8.3(b)

 

   

 

 

(c) From and after the date on which the Hospital first uses the New Technology,
Hospital will not be obligated to pay Lease Payments to GKF for Procedures that
are performed on the New Technology. In consideration for the foregoing
concession made by GKF, Hospital agrees to guarantee a minimum payment (the
“Minimum New Technology Payment”) to GKF for each 365-day period during the Term
of this Agreement commencing from and after the date on which the first
procedure is performed on the New Technology, the New Technology order date
(each such 365-day period is referred to as a “New Technology Payment Period”).
The Minimum New Technology Payment shall be equal to the Lease Payment then in
effect multiplied by seventy-five (75). Thus, for each New Technology Payment
Period, GKF shall be entitled to the greater of: (a) the Lease Payment then in
effect, multiplied by the number of Procedures that are performed using the
Equipment and any other equipment or devices (other than the New Technology)
during such New Technology Payment Period, or (b) the Minimum New Technology
Payment (the “New Technology Lease Payment”). The foregoing shall apply
irrespective of whether 75 Procedures are actually performed using the Equipment
during the New Technology Payment Period, and/or whether the New Technology is
acquired by Hospital through purchase or lease (from GKF or any other entity).
To the extent applicable, within thirty (30) days following the close of each
New Technology Payment Period, Hospital shall pay to GKF the shortfall between
the Lease Payments made to GKF during such New Technology Payment Period and the
Minimum New Technology Payment.

 

(d) Nothing set forth in this Section 8.3 shall be deemed or construed to
prohibit the purchase or lease by Hospital of any New Technology at any time
prior to or after the Five Year Date or otherwise require the Hospital to comply
with Section 8.3 (a) or (b). Subject to Section 8.4(b) below, if Hospital
purchases or leases any New Technology without first having satisfied all of the
New Technology Preconditions, then, Hospital’s obligation set forth in Section
8.1 above to pay Lease Payments for all Procedures, irrespective of whether the
Procedure is performed on the Equipment or using any other equipment or devices,
including, without limitation, the New Technology, shall remain in full force
and effect until the expiration or termination of this Agreement.

 

8.4 Obsolescence.

 

(a) If at any time on or after the Five Year Date, should the Equipment at any
time be deemed to be obsolete (as determined in accordance with Section 8.4(d)
below), the Hospital shall only be required to pay GKF the greater of the
following : (i) the then current Lease Payment (as may be modified on each Reset
Date as set forth in Section 8.2) for each Procedure performed on the Equipment,
or (ii) an amount, on an annual basis, equal to seventy-five (75) multiplied by
the then effective Lease Payment ( as may be modified on each Reset Date as set
forth in Section 8.2). Payments owed under clause (ii) of the immediately prior
sentence shall be paid by the Hospital within thirty (30) days following each
annual anniversary of the date on which the first Procedure is performed on new
equipment after it was determined that the Equipment is obsolete.

 

Notwithstanding the foregoing, in the event the Equipment is deemed to be
obsolete hereunder, if GKF and the Hospital enter into an agreement whereby GKF
provides Alternative Equipment to the Hospital, then from and after the date on
which the Hospital first uses the Alternative Equipment provided by GKF, the
Hospital’s payment obligation shall be limited to the Hospital’s obligation to
pay GKF an equal amount to (i) the then effective Lease Payment (as may be
modified on each Reset Date as set forth in Section 8.2) for those Procedures
performed using the Equipment plus (ii) the payments required to be made for the
use of the Alternative Equipment in accordance with the agreement governing such
Alternative Equipment between the Hospital and GKF.

 

(b) Notwithstanding the foregoing, if the Equipment becomes obsolete on or after
the Five Year Date, and Hospital has already purchased or leased (or
subsequently purchases or leases) New Technology, the Obsolescence Lease Payment
shall supersede Hospital’s obligation to pay Lease Payments for all Procedures
(whether performed on the Equipment or on any other equipment or devices,
including, without limitation, the New Technology).

 

   

 

 

(c) If at any time on or after the Five Year Date, the Equipment becomes
obsolete as determined above, GKF shall have the option in its sole discretion
to terminate this Agreement by giving a written notice thereof to Hospital not
less than ninety (90) days prior to the effective date of the termination
designated in GKF’s written notice. In the event GKF elects to terminate the
Agreement based on such obsolescence, GKF will be responsible at its sole cost
and expense for removing the Equipment and transporting it from the Hospital.

 

(d) A determination as to whether the Equipment is obsolete may be requested in
writing by Hospital at any time on or after the Five Year Date and not more than
once during any twelve-month period commencing from the Five Year Date. The
Equipment shall be deemed to be obsolete if it is determined that another piece
of equipment (but not a combination of different types of equipment) is more
medically appropriate to use than the Equipment to perform Procedures to treat
65% or greater of the following indications : metastatic brain tumors (solitary
and multiple), meningiomas, arteriovenous malformations, acoustic neuromas,
pituitary tumors, craniopharyngiomas, gliomas, glioblastomas, nasopharyngeal
carcinomas, ocular melanomas and trigeminal neuralgia. If GKF does not agree
that the Equipment is obsolete, it shall, within ten (10) days following its
receipt of such request, notify the other party in writing of the same. Within
(10) ten days thereafter, each party shall designate a practicing neurosurgeon
or radiation oncologist who shall have not less than ten (10) years experience
in the performance of radiosurgical procedures using various radiosurgical
devices, including the Gamma Knife. Within ten (10) days of such designation,
each such designee shall mutually agree upon and designate a third neurosurgeon
or radiation oncologist having the same qualifications as described above and
who shall have no relationship or medical staff privileges with either Hospital,
GKF or any of GKF’s members. The three designated physicians shall have thirty
(30) days within which to determine whether the Equipment is obsolete based on
the standard set forth above in this subsection (d). Any determination of
obsolescence must state in writing that the Equipment is obsolete reciting the
standard set forth above in this subsection (d), and must be signed by each
designee. The determination of two of the three designated physicians shall be
required to determine whether the Equipment is obsolete. Each party shall pay
their own costs or expenses incurred in connection with any determination under
this Section 8.4(d).

 

9.  Use of the Equipment.

 

9.1 The Equipment shall be used by Hospital only at the Site and shall not be
removed therefrom. Hospital shall use the Equipment only in the regular and
ordinary course of Hospital’s business operations and only within the capacity
of the Equipment as determined by Elekta’s specifications. Hospital shall not
use nor permit the Equipment to be used in any manner nor for any purpose which,
in the reasonable opinion of Elekta or GKF, the Equipment is not designed or
reasonably suitable.

 

9.2 This is an agreement of lease only. Nothing herein shall be construed as
conveying to Hospital any right, title or interest in or to the Equipment,
except for the express leasehold interest granted to Hospital for the Term. All
Equipment shall remain personal property (even though said Equipment may
hereafter become attached or affixed to real property) and the title thereto
shall at all times remain exclusively in GKF.

 

9.3 During the Term, upon the request of GKF, Hospital shall promptly affix to
the Equipment in a prominent place, or as otherwise directed by GKF, labels,
plates, insignia, lettering or other markings supplied by GKF indicating GKF’s
ownership of the Equipment, and shall keep the same affixed for the entire Term.
Hospital hereby authorizes GKF to cause this Lease or any statement or other
instrument showing the interest of GKF in the Equipment to be filed or recorded,
or refiled or re-recorded, with all governmental agencies considered appropriate
by GKF, at Hospital’s cost and expense. Hospital also shall promptly execute and
deliver, or cause to be executed and delivered, to GKF any statement or
instrument requested by GKF for the purpose of evidencing GKF’s interest in the
Equipment, including financing statements and waivers with respect to rights in
the Equipment from any owners or mortgagees of any real estate where the
Equipment may be located.

 

   

 

 

9.4 At Hospital’s cost and expense, Hospital shall (a) protect and defend GKF’s
ownership of and title to the Equipment from and against all persons claiming
against or through Hospital, (b) at all times keep the Equipment free from any
and all liens, encumbrances, attachments, levies, executions, burdens, charges
or legal processes imposed against Hospital, (c) give GKF immediate written
notice of any matter described in clause (b), and (d) in the manner described in
Section 22 below indemnify GKF harmless from and against any loss, cost or
expense (including reasonable attorneys’ fees) with respect to any of the
foregoing.

 

10. Additional Covenants of Hospital. In addition to the other covenants of
Hospital contained in this Agreement, Hospital shall, at its cost and expense:

 

10.1 Provide properly trained professional, technical and support personnel and
supplies required for the proper performance of Gamma Knife procedures utilizing
the Equipment. In this regard, Hospital shall maintain a minimum of one (1)
Gamma Knife trained team comprised of one (1) neurosurgeon, one (1) radiation
oncologist and one (1) physicist. Hospital will use its reasonable efforts to
maintain two teams. In the event the Hospital experiences the loss of physician
teams on staff, Hospital will utilize Locum Tenens or temporary physicians (in
the same specialty as the replaced physicians) to be trained to operate the
Equipment and cover in the interim period. In the Hospital shall be provided
with six (6) Elekta Gamma Knife training slots for the training of its two Gamma
Knife teams. All travel and entertainment expenses related to training are the
responsibility of the Hospital. The Gamma Knife shall be available for use by
all credentialed neurosurgeons and radiation oncologists. GKF will provide
assistance with additional physicians training on the Equipment as mutually
agreed upon by Hospital and GKF.

 

10.2 Direct, supervise and administer the provision of all services relating to
the performance of Procedures utilizing the Equipment in accordance with all
applicable laws, rules and regulations.

 

10.3 Keep and maintain the Equipment and the Site fully protected, secure and
free from unauthorized access or use by any person.

 

11. Additional Covenants of GKF. In addition to the other covenants of GKF
contained in this Agreement, GKF, at its cost and expense, shall:

 

11.1 Use its best efforts to require Elekta to meets its contractual obligations
to GKF and Hospital upon delivery of the Equipment and put the Equipment, as
soon as reasonably possible, into good, safe and serviceable condition and fit
for its intended use in accordance with the manufacturer’s specifications,
guidelines and field modification instructions.

 

11.2 Cause Hospital to enjoy the use of the Equipment, free of the rights of any
other persons except for those rights reserved by GKF or granted to Elekta under
the LGK Agreement.

 

11.3 Restrictive Convenant

 

(a) During the initial three (3) year period following the First Procedure Date,
none of GKF or American Shared Radiosurgery Services (“ASRS”) shall directly or
indirectly, within Westchester County lease, sell and/or otherwise own any
interest in any Gamma Knife system, whether directly or as a shareholder,
partner, equity holder, manager or otherwise

 

(b) GKF and ASRS acknowledge that: (i) the terms contained in this Section are
necessary for the commercially reasonable and proper protection of the
Hospital’s interests including without limitation, the Hospital’s substantial
investment in the construction and improvement of the Site to accommodate the
installation of the Equipment; (ii) each and every covenant and restriction
contained in this Section is reasonable in respect of such matter, length of
time and geographical area; and (iii) the Hospital is relying on the
representations of the parties contained in this Section that they shall abide
by and be bound by each of the aforesaid covenants and restrictions.

 

   

 

 

(c) If any court or tribunal of competent jurisdiction determines that the
duration, geographical limit or any other aspect of the provisions of this
Section is unenforceable in accordance with its terms in a particular
jurisdiction, the provisions of this Section shall not terminate, but shall be
deemed amended to the extent required to render them valid and enforceable in
such jurisdiction and such court or tribunal is hereby authorized and directed
to amend this Agreement only to the extent that such court or tribunal
determines such an amendment is necessary to make it valid and enforceable in
said jurisdiction.

 

(d) Each of GKF and ASRS further agree that damages at law would be an
insufficient remedy for the Hospital in the event that any of them violate the
provisions of this Section, and that the Hospital shall be entitled to, among
other remedies, make an application to a court of competent jurisdiction to
obtain injunctive relief. Nothing contained herein shall be construed as
prohibiting the Hospital from pursuing any other remedies available to the
Hospital for a breach or threatened breach of the provisions of this Section,
including the recovery of damages from any of GKF and/or ASRS.

 

(e) The unsuccessful party in judicial proceedings to enforce its rights under
this Section shall reimburse the successful party for the reasonable legal fees,
costs and disbursements which it incurs as a result of such proceedings.

 

(f) The restrictive covenants contained in this Section shall automatically
terminate and be of no further force and effect upon the termination of this
Agreement for any reason.

 

12.  Maintenance of Equipment; Damage or Destruction of Equipment.

 

12.1 During the Term and except as otherwise provided in this Agreement, GKF, at
its cost and expense, shall (a) maintain the Equipment in good operating
condition and repair, reasonable wear and tear excepted, and (b) maintain in
full force and effect a Service Agreement with Elekta and any other service or
other agreements required to fulfill GKF’s obligation to repair and maintain the
Equipment under this Section 12. Hospital shall promptly notify GKF in the event
of any damage or destruction to the Equipment or of any required maintenance or
repairs to the Equipment, regardless of whether such repairs or maintenance are
covered or not covered by the Service Agreement. GKF shall pursue all remedies
available to it under the Service Agreement and under any warranties made by
Elekta with respect to the Equipment so that the Equipment will be free from
defects in design, materials and workmanship and will conform to Elekta’s
technical specifications concerning the Equipment.

 

12.2 GKF and Elekta shall have the right to access the Equipment for the purpose
of inspection and the performance of repairs at all reasonable times, upon
reasonable advance notice and with a minimum of interference or disruptions to
Hospital’s regular business operations. GKF will comply with HIPPA patient
privacy regulations.

 

12.3 Hospital shall be liable for, and in the manner described in Section 22
below shall indemnify GKF from and against, any damage to or destruction of the
Equipment caused by the misuse, improper use or wrongful or negligent acts or
omissions of Hospital’s officers, employees, agents, contractors and physicians.
In the event the Equipment is damaged as a result of the misuse, improper use,
or other wrongful or negligent acts or omissions of Hospital’s officers,
employees, agents, contractors and physicians, to the extent such damage is not
covered by the Service Agreement or any warranties or insurance, GKF may service
or repair the Equipment as needed and the cost thereof shall be paid by Hospital
to GKF promptly upon written request together with interest thereon at the rate
of one (1.0%) per month (or the maximum monthly interest rate permitted to be
charged by law between an unrelated, commercial borrower and lender, if less)
and reasonable attorneys’ fees and costs incurred by GKF in collecting such
amount from Hospital. Any work so performed by GKF shall not deprive GKF of any
of its rights, remedies or actions against Hospital for such damages.

 

   

 

 

12.4 If the Equipment is rendered unusable as a result of any physical damage to
or destruction of the Equipment, Hospital shall give GKF written notice thereof.
GKF shall determine, within thirty (30) days after it is given written notice of
such damage or destruction, whether the Equipment can be repaired. In the event
GKF determines that the Equipment cannot be repaired (a) GKF, at its cost and
expense, shall replace the Equipment as soon as reasonably possible taking into
account the availability of replacement equipment from Elekta, Elekta’s other
then existing orders for equipment, and the then existing limitations on
Elekta’s manufacturing capabilities, and (b) this Agreement shall continue in
full force and effect as though such damage or destruction had not occurred. In
the event GKF determines that the Equipment can be repaired, GKF shall cause the
Equipment to be repaired as soon as reasonably possible thereafter. Hospital
shall fully cooperate with GKF to effect the replacement of the Equipment or the
repair of the Equipment (including, without limitation, providing full access to
the Site) following the damage or destruction thereof. In the event the Hospital
is unable to use the equipment after providing written notice to GKF as set
forth in this section, the Hospital shall not be obligated to pay any Lease
Payment to GKF for Procedures not provided on the Equipment until GKF has
remedied the problems set forth in the written notice.

 

13. Alterations and Upgrades to Equipment.

 

13.1 Hospital shall not make any modifications, alterations or additions to the
Equipment (other than normal operating accessories or controls) without the
prior written consent of GKF. Hospital shall not, and shall not permit any
person other than representatives of Elekta or any other person authorized by
GKF to, effect any inspection, adjustment, preventative or remedial maintenance,
or repair to the Equipment without the prior written consent of GKF. All
modifications, alterations, additions, accessories or operating controls
incorporated in or affixed to the Equipment (herein collectively called
“additions” and included in the definition of “Equipment”) shall become the
property of the GKF upon termination of this Agreement.

 

13.2 The necessity and financial responsibility for modifications, additions or
upgrades to the Equipment, including the reloading of the Cobalt-60 source,
shall be mutually agreed upon by GKF and Hospital. In the event GKF and Hospital
agree to reload the Cobalt-60 source (i.e., in approximately the seventh (7th)
year of the Term), and GKF pays the costs associated therewith, notwithstanding
any provisions to the contrary herein, the initial Term shall be automatically
extended for a period of two (2) years. It is the intent of the parties that GKF
shall be responsible for Equipment related costs and expenses and that Hospital
shall be responsible for Site related costs and expenses for modifications,
additions or upgrades to the Equipment, including the reloading of the Cobalt-60
source that are mutually agreed upon by GKF and Hospital. GKF shall be
responsible for upgrading the Gamma Knife to its most current version or at
least to within one release of the current version. In the event Equipment is
upgraded, Hospital and GKF will mutually agree to extend the term of contract
and/or increase the fee per procedure rate to offset the additional expense to
GKF.

 

14. Financing of Equipment by GKF. GKF, in its sole discretion, may finance the
Equipment. Financing may be in the form of an installment loan, a capitalized
lease or other commercially available debt or financing instrument. If GKF
finances the Equipment through an installment loan, GKF shall be required to
provide the Equipment as collateral for the loan. If GKF finances the Equipment
through a capitalized lease, title shall vest with the lessor until such time as
GKF exercises its buy-out option under the lease, if any. If required by the
lender, lessor or other financing entity (the “Lender”), GKF may assign its
interest under this Agreement as security for the financing. Hospital’s interest
under this Agreement shall be subject to the interests of the Lender.

 

15. Equipment Operational Costs. Except as otherwise expressly provided in this
Agreement, Hospital shall be responsible and liable for all costs and expenses
incurred, directly or indirectly, in connection with the operation and use of
the Equipment during the Term, including, without limitation, the costs and
expenses required to provide trained physicians, professionals, and technical
and support personnel, supplies and other items required to properly operate the
Equipment and perform Gamma Knife procedures.

 

   

 

 

16. Taxes. GKF shall pay all sales or use taxes imposed or assessed in
connection with the purchase of the Equipment and all personal property taxes
imposed, levied or assessed on the ownership and possession of the Equipment
during the Term. All other taxes, assessments, licenses or other charges
imposed, levied or assessed on the Equipment during the Term shall be paid by
Hospital before the same shall become delinquent, whether such taxes are
assessed or would ordinarily be assessed against GKF or Hospital; provided,
however, Hospital shall not be required to pay any federal, state or local
income, franchise, corporation or excise taxes imposed upon GKF’s net income
realized from the lease of the Equipment. In case of a failure by Hospital to
pay any taxes, assessments, licenses or other charges when and as required under
this Section, GKF may pay all or any part of such taxes, in which event the
amount paid by GKF shall be promptly payable by Hospital to GKF upon written
request together with interest thereon at the rate of at the rate of one percent
(1.0%) per month (or the maximum monthly interest rate permitted to be charged
by law between an unrelated, commercial borrower and lender, if less) and
reasonable attorneys’ fees and costs incurred by GKF in collecting such amount
from Hospital.

 

17. No Warranties by GKF. Hospital warrants that as of the First Procedure Date,
it shall have (a) thoroughly inspected the Equipment, (b) determined that the
Equipment is consistent with the size, design, capacity and manufacture selected
by it, and (c) satisfied itself that to the best of its knowledge the Equipment
is suitable for Hospital’s intended purposes and is good working order,
condition and repair. GKF SUPPLIES THE EQUIPMENT UNDER THIS AGREEMENT IN ITS “AS
IS” CONDITION. GKF, NOT BEING THE MANUFACTURER OF THE EQUIPMENT OR THE
MANUFACTURER’S AGENT, MAKES NO WARRANTY OR REPRESENTATION, EITHER EXPRESSED OR
IMPLIED, AS TO THE EQUIPMENT’S MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR USE, DESIGN, CONDITION, DURABILITY, CAPACITY, MATERIAL OR WORKMANSHIP OR AS
TO PATENT INFRINGEMENT OR THE LIKE. As between GKF and Hospital, Hospital shall
bear all risks with respect to the foregoing warranties. GKF shall not be liable
for any direct, indirect and consequential losses or damages suffered by
Hospital or by any other person, and Hospital expressly waives any right to hold
GKF liable hereunder for, any claims, demands and liabilities arising out of or
in connection with the design, manufacture, possession or operation of the
Equipment, including injury to persons or property resulting from the failure
of, defective or faulty design, operation, condition, suitability or use of the
Equipment. All warranty or other similar claims with respect to the Equipment
shall be made by Hospital solely and exclusively against persons other than GKF,
including Elekta or any other manufacturers or suppliers. In this regard and
with prior written approval of GKF, Hospital may, in GKF’s name, but at
Hospital’s sole cost and expense, enforce all warranties, agreements or
representations, if any, which may have been made by Elekta or manufacturers,
suppliers or other third parties regarding the Equipment to GKF or Hospital. GKF
shall not be responsible for the delivery, installation or operation of the
Equipment or for any delay or inadequacy of any or all of the foregoing. GKF
will enforce any warranties provided to it by Elekta.

 

18. Termination for Economic Justification. If, following the initial twenty
four (24) months after the First Procedure Date and following each subsequent 12
month period thereafter during the Term, based upon the utilization of the
Equipment within a reasonable period of time after GKF’s written request,
Hospital does not provide GKF with a reasonable economic justification to
continue this Agreement and the provision of Gamma Knife services at the
Hospital, then and in that event, GKF shall have the option to terminate this
Agreement by giving a written notice thereof to Hospital not less than ninety
(90) days prior to the effective date of the termination designated in GKF’s
written notice. In the event GKF exercises this Economic Justification clause or
terminates the Agreement for any reason other than that the Hospital is in
breach of the Agreement, GKF will be responsible at its sole cost and expense
for removing the Equipment and transporting it from the Hospital.

 

   

 

 

19.  Options to Extend Agreement. As of the end of the Term, Hospital shall have
the option either to:

 

19.1 Extend the Term of this Agreement for a specified period of time and upon
such other terms and conditions as may be agreed upon by GKF and Hospital: or
shall automatically terminate unless extended by the Hospital in writing.

 

19.2 At the end of the Term, the Hospital shall have the option to extend the
Term of the Agreement for a specified period of time and upon such other terms
and conditions as may be agreed upon by GKF and the Hospital. Should the
Hospital not exercise such option, this Agreement shall automatically terminate.
The Hospital shall exercise such option by giving an irrevocable written notice
thereof to GKF at least nine (9) months prior to the expiration of the initial
term. Any such notice shall be sufficient if it states in substance that
Hospital elects to exercise its option and GKF and Hospital can agree upon the
terms of the extension. If Hospital fails to exercise the option granted herein
at least nine (9) months prior to the expiration of the initial Term, the option
shall lapse and this Agreement shall expire as of the end of the initial Term.
Further, if Hospital exercises the option set forth in the first sentence of
this Section 19 and the parties are unable to mutually agree upon the length of
the extension of the Term or any other terms or conditions applicable to such
extension prior to the expiration of the Term, this Agreement shall expire as of
the end of the initial Term. At the end of the term, this Agreement shall
automatically terminate unless it is extended upon the written agreement of GKF
and Hospital.

 

20.  Events of Default by Hospital and Remedies.

 

20.1 The occurrence of any one of the following shall constitute an event of
default under this Agreement (an “Event of Default”):

 

20.1.1 Hospital fails to pay any rent payment when due pursuant to Paragraph 8
above and such failure continues for a period of thirty (30) days after written
notice thereof is given by GKF or its assignee to Hospital; however, if Hospital
cures the rent payment default within the applicable thirty (30) day period,
such default shall not constitute an Event of Default.

 

20.1.2 Hospital attempts to remove, sell, transfer, encumber, assign, sublet or
part with possession of the Equipment or any items thereof, except as expressly
permitted herein.

 

20.1.3 Hospital fails to observe or perform any of its material covenants,
duties or obligations arising under this Agreement or the LGK Agreement and such
failure continues for a period of thirty (30) days after written notice thereof
by GKF to Hospital; however, if Hospital cures the default within the applicable
thirty (30) day period or if the default reasonably requires more than thirty
(30) days to cure, Hospital commences to cure the default during the initial
thirty (30) day period and Hospital diligently completes the cure as soon as
reasonably possible following the end of the thirty (30) day period, such
default shall not constitute an Event of Default.

 

20.1.4 Hospital ceases doing business as a going concern, makes an assignment
for the benefit of creditors, admits in writing its inability to pay its debts
as they become due, files a voluntary petition in bankruptcy, is adjudicated a
bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.

 

   

 

 

20.1.5 Within sixty (60) days after the commencement of any proceedings against
Hospital seeking reorganization, arrangement, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such proceedings shall not have been dismissed, or if within thirty
(30) days after the appointment without Hospital’s consent or acquiescence of
any trustee, receiver or liquidator of it or of all or any substantial part of
its assets and properties, such appointment shall not be vacated.

 

20.1.6 Hospital is suspended or terminated from participation in the Medicare
program.

 

20.2 Upon the occurrence of an Event of Default with respect to Hospital, GKF
may at its option do any or all of the following:

 

20.2.1 By written notice to Hospital, immediately terminate this Agreement as to
the Equipment, wherever situated. As a result of the termination, GKF may enter
upon the Site and remove the Equipment without liability of any kind or nature
for so doing or GKF may demand that Hospital remove and return the Equipment to
GKF, all at Hospital’s sole cost and expense.

 

20.2.2 Recover from Hospital as liquidated damages for the loss of the bargain
represented by this Agreement and not as a penalty an amount equal to the
present value of the unpaid estimated future rent payments to be made by
Hospital to GKF through the end of the Term discounted at the annual rate of
nine percent (9%), which liquidated damages shall become immediately due and
payable. Notwithstanding the foregoing, if the Event of Default occurs at any
time after the fifth (5th) anniversary of the First Procedure Date, then, the
liquidated damages shall be an amount equal to the present value of the unpaid
estimated future rent payments to be made by Hospital to GKF for a two (2) year
period commencing from and after the date on which the subject Event of Default
occurred, or through the end of the Term, whichever time period is less, the sum
of which payments shall be discounted at the annual rate of nine percent (9%)
and shall be immediately due and payable in full. The unpaid estimated future
lease payments shall be based on the prior twelve (12) months rent payments made
by Hospital to GKF hereunder with an annual five (5%) percent increase thereof
through the end of the Term or the two (2) year measuring period, as the case
may be. Hospital and GKF acknowledge that the liquidated damages formula set
forth in this Section 20.2.2 constitutes a reasonable method to calculate GKF’s
damages resulting from an Event of Default under the circumstances existing as
of the date of this Agreement. The liquidated damages remedy available under
this Section 20.2.2 shall apply if and only to the extent an Event of Default
has occurred under Sections 20.1.1 and/or 20.1.2 above.

 

20.2.3 Sell, dispose of, hold, use or lease the Equipment, as GKF in its sole
and absolute discretion may determine (and GKF shall not be obligated to give
preference to the sale, lease or other disposition of the Equipment over the
sale, lease or other disposition of similar Equipment owned or leased by GKF).

 

20.2.4 Exercise any other right or remedy which may be available to GKF under
the Uniform Commercial Code or any other applicable law or proceed by
appropriate court action, without affecting GKF’s title or right to possession
of the Equipment, to enforce the terms hereof or to recover damages for the
breach hereof or to cancel this Agreement as to the Equipment.

 

20.2.5 In addition to the foregoing remedies, Hospital shall be liable to GKF
for all reasonable attorneys fees, costs and expenses incurred by GKF as a
result of the Event of Default or the exercise of GKF’s remedies.

 

   

 

 

20.3 Upon termination of this Agreement or the exercise of any other rights or
remedies under this Agreement or available under applicable law following an
Event of Default, Hospital shall, without further request or demand, pay to GKF
all accrued and unpaid rent payments and other sums owing under this Agreement.
In the event that Hospital shall pay the liquidated damages referred to in
Section 20.2.2 above to GKF, GKF shall pay to Hospital promptly after receipt
thereof all rentals or proceeds received from the reletting or sale of the
Equipment during the balance of the initial Term (after deduction of all costs
and expenses, including reasonable attorneys fees and costs, incurred by GKF as
a result of the Event of Default), said amount never to exceed the amount of the
liquidated damages paid by Hospital. However, Hospital acknowledges that GKF
shall have no obligation to sell the Equipment. Hospital shall in any event
remain fully liable for all damages as may be provided by law and for all costs
and expenses incurred by GKF on account of such default, including but not
limited to, all court costs and reasonable attorneys’ fees. The rights and
remedies afforded GKF under this Agreement shall be deemed cumulative and not
exclusive, and shall be in addition to any other rights or remedies to GKF
provided by law or in equity.

 

21.  Insurance.

 

21.1 During the Term, GKF shall, at its cost and expense, purchase and maintain
in effect an all risk property and casualty insurance policy covering the
Equipment. The all risk property and casualty insurance policy shall be for an
amount not less than the replacement cost of the Equipment. Hospital shall be
named as an additional insured party on the all risk property and casualty
insurance policy to the extent of its interest in the Equipment arising under
this Agreement. The all risk property and casualty insurance policy maintained
by GKF shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by GKF to Hospital upon request following
the commencement of this Agreement and as of each annual renewal of such policy
during the Term.

 

21.2 During the Term, Hospital shall, at its cost and expense, purchase and
maintain in effect general liability and professional liability insurance
policies covering the Site (together with all premises where the Site is
located) and the use or operation of the Equipment by Hospital or its officers,
directors, agents, employees, contractors or physicians. The general liability
and professional liability insurance policies shall provide coverage in amounts
not less than One Million Dollars ($1,000,000.00) per occurrence and Three
Million Dollars ($3,000,000.00) annual aggregate. GKF shall be named as
additional insured party on the general liability and professional liability
insurance policies to be maintained hereunder by Hospital. The policies to be
maintained by Hospital hereunder shall be evidenced by a certificate of
insurance or other reasonable documentation which shall be delivered by Hospital
to GKF no later than the First Procedure Date and as of each annual renewal of
such policies during the Term. Subject to compliance with the requirements set
forth in this section, the general liability and professional insurance may be
insured through Hospital’s self-insurance program.

 

21.3 During the construction of the Site and prior to the First Procedure Date,
Hospital, at its cost and expense, shall purchase and maintain a general
liability insurance policy which conforms with the coverage amounts and other
requirements described in Section 21.2 above and which names GKF as an
additional insured party. The policy to be maintained by Hospital hereunder
shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by Hospital to GKF prior to the
commencement of any construction at the Site.

 

21.4 During the Term, Hospital shall purchase and maintain all workers
compensation insurance to the maximum extent required by applicable law.

 

   

 

 

22.  Indemnification.

 

22.1 Hospital shall indemnify, defend, protect and hold GKF and its members,
managers, officers, employees, agents and contractors (collectively “GKF”)
harmless from and against all losses, claims, damages, liabilities, assessments,
deficiencies, actions, proceedings, orders, judgments, liens, costs and other
expenses (including reasonable attorney’s fees) of any nature or kind whatsoever
asserted against or incurred by GKF (collectively “Damages”) which in any manner
arise out of or relate to (a) the failure by Hospital to fully perform, observe
or satisfy its covenants, duties or obligations contained in this Agreement or
in the LGK Agreement; (b) the use and operation of the Equipment during the
Term; (c) the design, construction and preparation of the Site by Hospital or
the maintenance of the Site during the Term by Hospital; (d) Damages to the
Equipment from the defective, faulty or improper design, construction or
preparation of the Site or the installation and positioning of the Equipment;
(e) Damages to the Equipment (including any Damages arising out of or related to
violations by Hospital, its agents, officers, physicians, employees or
contractors of the Service Agreement) caused by the negligent or wrongful acts
or omissions of Hospital, its agents, officers, physicians, employees or
contractors (in the event the Equipment is destroyed or rendered unusable,
subject to Section 22.6 below, this indemnity shall extend up to (but not
exceed) the full replacement value of the Equipment at the time of its
destruction less salvage value, if any); and (f) the events or occurrences
described in Article 7.3 of the LGK Agreement to the same extent that Hospital
agrees to indemnify Elekta thereunder. The Hospital shall not indemnify GKF for
any costs, expenses, losses, etc. incurred by GKF arising out of the Hospital’s
compliance with the Site Planning Criteria provided by GKF, instructions from
GKF concerning the use of the Equipment or any instructions from GKF concerning
the repair and maintenance of the Equipment.

 

22.2 Upon the occurrence of an event for which GKF is entitled to
indemnification under this Agreement, GKF shall give written notice thereof to
Hospital setting forth the type and amount of Damages. If the indemnity relates
to a Third Party Claim (as defined in Section 22.3 below), the matter shall be
subject to Section 22.3 below. If the indemnity relates to any Damages other
than a Third Party Claim, not more than thirty (30) days after GKF’s written
notice is given, Hospital either shall acknowledge in writing to GKF its
obligation to indemnify hereunder and pay the Damages in full to GKF or dispute
its obligation to indemnify in a written notice delivered to GKF. If Hospital
disputes the obligation to indemnify, the parties shall meet and negotiate in
good faith to mutually resolve the disagreement regarding indemnification.

 

22.3 GKF shall give written notice to Hospital as soon as reasonably possible
after it has knowledge of any third party claim or legal proceedings (“Third
Party Claim”) for which GKF is entitled to indemnification under this Section
22. Hospital shall (a) immediately assume, at its sole cost and expense, the
defense of the Third Party Claim with legal counsel approved by GKF (which
approval will not be unreasonably withheld, delayed or conditioned), and (b) as
soon as reasonably possible after GKF’s written notice is given to Hospital,
acknowledge in writing to GKF its obligation to indemnify GKF in accordance with
the terms of this Agreement. If Hospital fails to assume the defense of a Third
Party Claim or fails to timely acknowledge in writing its obligation to
indemnify GKF, GKF may assume the defense of the Third Party Claim in the manner
described in Section 22.4 below. GKF shall cooperate with Hospital in the
defense of any Third Party Claim. Any settlement or compromise of a Third Party
Claim to which GKF is a party shall be subject to the express written approval
of GKF, which approval shall not be unreasonably withheld, delayed or
conditioned as long as an unconditional term of the settlement or compromise is
the full and absolute release of GKF from all Damages arising out of the Third
Party Claim. GKF, at its own cost and expense, may participate on its own behalf
with legal counsel of its own selection in the defense of any Third Party Claim
which may have a material impact on GKF.

 

22.4 If Hospital fails to promptly assume the defense of any Third Party Claim,
GKF may assume the defense of the Third Party Claim with legal counsel selected
by GKF, all at Hospital’s cost and expense. The defense of an action by GKF
under this Section 22.4 shall not impair, limit or otherwise restrict Hospital’s
indemnification obligations arising under this Section 22 or GKF’s right to
enforce such obligations.

 

22.5 The indemnity obligations under this Section 22 shall survive the
termination of this Lease with respect to events occurring during or relating to
the Term.

 

   

 

 

22.6 The indemnification obligations set forth in this Agreement are intended to
supplement, and not supersede, supplant or replace, any coverage for Damages
which may be available under any insurance policies that may be maintained by
GKF or Hospital. In the event any Damages may be covered by insurance policies,
the parties shall exercise good faith and use their best efforts to obtain the
benefits of and apply the available insurance coverage to the Damages subject to
indemnification under this Agreement. In the event that an insurer provides
coverage under an insurance policy on the basis of a “reservation of rights”,
the indemnification obligations under this Agreement shall apply to all Damages
which are finally determined as not being covered under the insurance policy.

 

22.7 Hospital and GKF each hereby covenants and agrees that it will defend,
indemnify and hold the other party and their respective officers, directors,
members, employees and agents at all times harmless from and against any loss,
damage and expense (including reasonable attorneys’ fees and other costs of
defense) caused by or arising out of: (i) any liability or obligation related to
the business of the indemnifying party prior to the date hereof and the
commencement of the Program; (ii) any obligation or liability arising from
services provided under this Agreement or in connection with the Program by the
indemnifying party to the extent any such liability or obligation directly
results from the negligence or intentional misconduct of the indemnifying party;
or (iii) any obligation or liability resulting from a breach of any provision of
this Agreement by the indemnifying party. The obligations of the parties under
this Section survive the expiration or earlier termination of this Agreement.

 

22.8 Any party that intends to enforce an indemnity obligation under this
Agreement shall give the indemnifying party written notice of any claim promptly
after such claim is made, but the failure to give such notice shall not
constitute a waiver or release of the indemnifying party and shall not affect
the rights of the indemnified party to recover under this indemnity, except to
the extent the indemnified party is materially prejudiced thereby. In connection
with any claim giving rise to indemnity under this Section 22 resulting from or
arising out of any claim or legal proceeding by a person who is not a party to
this Agreement, the indemnifying party, at its sole cost and expense, may, upon
written notice to the indemnified party, assume control of the defense of such
claim or legal proceeding, to the extent that the indemnifying party admits in
writing its indemnification liability to the indemnified party with respect to
all material elements thereof. If the indemnifying party assumes the defense of
any such claim or legal proceeding, the obligations of the indemnifying party
hereunder as to such claim or legal proceeding shall be to take all steps
necessary in the defense or settlement thereof and to hold the indemnified party
harmless from and against any losses, damages, expenses or liability caused by
or arising out of any settlement approved by the indemnifying party and the
indemnified party or any judgment in connection with such claim or legal
proceeding. Each indemnified party shall cooperate with the indemnifying party
in the defense of any such action, the defense of which is assumed by the
indemnifying party. Except with the consent of the indemnified party, which
consent may be withheld at the indemnified party’s sole discretion, the
indemnifying party shall not consent to any settlement or the entry of any
judgment arising from any such claim or legal proceeding which, in each case,
does not include as an unconditional term thereof the delivery by the claimant
or the plaintiff to the indemnified party of a release from all liability in
respect thereof. If the indemnifying party does not assume the defense of any
claim or litigation, any indemnified party may defend against such claim or
litigation in such manner as it may deem appropriate, including but not limited
to settling such claim or litigation, after giving notice of the same to the
indemnifying party, on such terms as the indemnified party may deem appropriate.
The indemnifying party will, promptly after any of the same is incurred,
reimburse the indemnified party in accordance with the provisions hereof for all
damages, losses, liabilities, costs and expenses incurred by the indemnified
party.

 

   

 

 

23.  Miscellaneous.

 

23.1 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Hospital shall not assign this Agreement or any of its rights hereunder or
sublease the Equipment without the prior written consent of GKF, which consent
shall not be unreasonably withheld. An assignment or sublease shall not relieve
Hospital of any liability for performance of this Agreement during the remainder
of the Term. Any purported assignment or sublease made without GKF’s prior
written consent shall be null, void and of no force or effect.

 

23.2 Agreement to Perform Necessary Acts. Each party agrees to perform any
further acts and execute and deliver any further documents which may be
reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.

 

23.3 Validity. If for any reason any clause or provision of this Agreement, or
the application of any such clause or provision in a particular context or to a
particular situation, circumstance or person, should be held unenforceable,
invalid or in violation of law by any court or other tribunal of competent
jurisdiction, then the application of such clause or provision in contexts or to
situations, circumstances or persons other than that in or to which it is held
unenforceable, invalid or in violation of law shall not be affected thereby, and
the remaining clauses and provisions hereof shall nevertheless remain in full
force and effect.

 

23.4 Attorney’s Fees and Costs. In the event of any action, arbitration or other
proceedings between or among the parties hereto with respect to this Agreement,
the non-prevailing party or parties to such action, arbitration or proceedings
shall pay to the prevailing party or parties all costs and expenses, including
reasonable attorneys’ fees, incurred in the defense or prosecution thereof by
the prevailing party or parties. The party which is a “prevailing party” shall
be determined by the arbitrator(s) or judge(s) hearing the matter and shall be
the party who is entitled to recover his, her or its costs of suit, whether or
not the matter proceeds to a final judgment, decree or determination. A party
not entitled to recover his, her or its costs of suit shall not recover
attorneys’ fees. If a prevailing party or parties shall recover a decision,
decree or judgment in any action, arbitration or proceeding, the costs and
expenses awarded to such party may be included in and as part of such decision,
decree or judgment.

 

23.5 Entire Agreement; Amendment. This Agreement together with the Exhibits
attached hereto constitutes the full and complete agreement and understanding
between the parties hereto concerning the subject matter hereof and shall
supersede any and all prior written and oral agreements with regard to such
subject matter. This Agreement may be modified or amended only by a written
instrument executed by all of the parties hereto.

 

23.6 Number and Gender. Words in the singular shall include the plural, and
words in a particular gender shall include either or both additional genders,
when the context in which such words are used indicates that such is the intent.

 

23.7 Effect of Headings. The titles or headings of the various paragraphs hereof
are intended solely for convenience or reference and are not intended and shall
not be deemed to modify, explain or place any construction upon any of the
provisions of this Agreement.

 

23.8 Counterparts. This Agreement may be executed in one or more counterparts by
the parties hereto. All counterparts shall be construed together and shall
constitute one agreement.

 

23.9 Governing Law. This Agreement shall be interpreted and enforced in
accordance with the internal laws, and not the law of conflicts, of the State of
New York applicable to agreements made and to be performed in that State. The
venue shall be in New York Courts in Westchester County without regard to
conflict of law rules.

 

23.10 Exhibits. All exhibits attached hereto and referred to in this Agreement
are hereby incorporated by reference herein as though fully set forth at length.

 

   

 

 

23.11 Ambiguities. The general rule that ambiguities are to be construed against
the drafter shall not apply to this Agreement. In the event that any provision
of this Agreement is found to be ambiguous, each party shall have an opportunity
to present evidence as to the actual intent of the parties with respect to such
ambiguous provision.

 

23.12 Representations. Each of the parties hereto represents (a) that no
representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation, expressed or
implied, other than such as are set forth expressly in this Agreement; (c) that
it has been represented by counsel of its own choice in this matter or has
affirmatively elected not to be represented by counsel; (d) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (e) it has full power and authority to
execute, deliver and perform this Agreement, and (f) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate or other similar action.

 

23.13 Non-Waiver. No failure or delay by a party to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement, or
to exercise any right, power or remedy hereunder or under law or consequent upon
a breach hereof or thereof shall constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy or of any such breach or
preclude such party from exercising any such right, power or remedy at any later
time or times.

 

23.14 Notices. All notices, requests, demands or other communications required
or permitted to be given under this Agreement shall be in writing and shall be
delivered to the party to whom notice is to be given either (a) by personal
delivery (in which case such notice shall be deemed to have been duly given on
the date of delivery), (b) by next business day air courier service (e.g.,
Federal Express or other similar service) (in which case such notice shall be
deemed given on the business day following deposit with the air courier
service), or (c) by United States mail, first class, postage prepaid, registered
or certified, return receipt requested (in which case such notice shall be
deemed given on the third (3rd) day following the date of mailing), and properly
addressed as follows:

 

To GKF: Craig K. Tagawa   Chief Executive Officer   GK Financing, LLC   Two
Embarcadero Hospital,   Suite 2370 San Francisco, CA 94111     To Hospital:
Warren Geller Administration   Northern Westchester   Hospital Center 400   East
Main Street   Mt. Kisco, NY 10549

 

A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.

 

23.15  Special Provisions Respecting Medicare and Medicaid Patients

 

23.15.1 Hospital and GKF shall generate such records and make such disclosures
as may be required, from time to time, by the Medicare, Medicaid and other third
party payment programs with respect to this Agreement in order to meet all
requirements for participation and payment associated with such programs,
including but not limited to the matters covered by Section 1861(v) (1) (I) of
the Social Security Act.

 

   

 

 

23.15.2 For the purpose of compliance with Section 1861(v)(1)(I) of the Social
Security Act, as amended, and any regulations promulgated pursuant thereto, both
parties agree to comply with the following statutory requirements (a) Until the
expiration of four (4) years after the termination of this Agreement, both
parties shall make available, upon written request to the Secretary of Health
and Human Services or, upon request, to the Comptroller General of the United
States, or any of their duly authorized representatives, the contract, and
books, documents and records of such party that are necessary to certify the
nature and extent of such costs, and (b) if either party carries out any of the
duties of the contract through a subcontract with a value or cost of $10,000 or
more over a twelve month period, with a related organization, such subcontract
shall contain a clause to the effect that until the expiration of four (4) years
after the furnishing of such services pursuant to such subcontract, the related
organization shall make available, upon written request to the Secretary, or
upon request to the Comptroller General, or any of their duly authorized
representatives the subcontract, and books, documents and records of such
organization that are necessary to verify the nature and extent of such costs.

 

23.16 Force Majeure. Failure to perform by either party will be excused in the
event of any delay or inability to perform its duties under this Agreement
directly or indirectly caused by conditions beyond its reasonable control,
including, without limitation, fires, floods, earthquakes, snow, ice, disasters,
acts of God, accidents, riots, wars, operation of law, strikes, governmental
action or regulations, shortages of labor, fuel, power, materials, manufacturer
delays or transportation problems. Notwithstanding the foregoing, all parties
shall make good faith efforts to perform under this Agreement in the event of
any such circumstance. Further, once such an event is resolved, the parties
shall again perform their respective obligations under this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

“GKF” GK Financing, LLC,   a California limited liability company      
By:     /s/ Craig K. Tagawa   Craig K. Tagawa,   Chief Executive Officer    
“Hospital” Northern Westchester Hospital Center,       By:     /s/ Joel Seligman
  Joel Seligman   President & CEO

 

   

 

 

Exhibit 8

 

As rent for the lease of the Equipment to Hospital pursuant to this Agreement,
Hospital shall pay to GKF the sum of $8,500 for each Gamma Knife Procedure one
(1) through and including Procedure one hundred (100) and Seven thousand seven
hundred fifty dollars ($7,750.00) for each procedure one hundred one (101)
through and including one hundred fifty (150) and Seven thousand dollars
($7,000.00) for each Procedure greater the one hundred fifty (150) preformed by
Hospital or its representatives or affiliates. The calculation for the number of
Procedures will run in twelve (12) month cycles starting with the First
Procedure Date. Each twelve-month period following the First Procedure Date will
begin calculating Procedures from zero (0).

 

“GKF” GK Financing, LLC,   a California limited liability company      
By:     /s/ Craig K. Tagawa   Craig K. Tagawa,   Chief Executive Officer    
“Hospital” Northern Westchester Hospital Center,       By:     /s/ Joel Seligman
  Joel Seligman   President & CEO

 

   

 

 

HIPAA BUSINESS ASSOCIATE ADDENDUM

 

This Addendum, dated as of March 21, 2003 (“Addendum”), supplements and is made
a part of the Services Agreement (as defined below) by and between Northern
Westchester Hospital Center (“Covered Entity”) and GK Financing, LLC (“Business
Associate”).

 

WHEREAS, Covered Entity and Business Associate are parties to the Service
Agreement pursuant to which Business Associate provides certain services to
Covered Entity. In connection with Business Associate’s services, Business
Associate creates or receives Protected Health Information from or on behalf of
Covered Entity, which information is subject to protection under the Federal
Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-191
(“HIPAA”) and related regulations promulgated by the Secretary (“HIPAA
Regulations”).

 

WHEREAS, in light of the foregoing and the requirements of the HIPAA
Regulations, Business Associate and Covered Entity agree to be bound by the
following terms and conditions:

  

  1. Definitions.

 

1. General. Terms used, but not otherwise defined, in this Addendum shall have
the same meaning as those terms in the Privacy Rule.

 

2. Specific.

 

  a. Individual. “Individual” shall have the same meaning as the term
“individual” in 45 CFR 164.501 and shall include a person who qualifies as a
personal representative in accordance with 45 CFR 164.502(g).

 

  b. Privacy Rule. “Privacy Rule” shall mean the Standards for Privacy of
Individually Identifiable Health Information at 45 CFR part 160 and part 164,
subparts A and E.

 

  c. Protected Health Information. “Protected Health Information” shall have the
same meaning as the term “protected health information” in 45 CFR 164.501,
limited to the information created or received by Business Associate from or on
behalf of Covered Entity.

 

  d. Required By Law. “Required by Law “shall have the same meaning as the term
“required by law” in 45 CFR 164.501.

 

  e. Secretary. “Secretary” shall mean the Secretary of the Department of Health
and Human Services or his designee.

 

  f. Services Agreement. “Services Agreement” shall mean any present or future
agreements, either written or oral, between Covered Entity and Business
Associate under which Business Associate provides services to Covered Entity
which involve the use or disclosure of Protected Health Information.

 

  2. Obligations and Activities of Business Associate.

 

  a. Use and Disclosure. Business Associate agrees to not use or disclose
Protected Health Information other than as permitted or required by the Services
Agreement or as Required By Law.

 

   

 

 

  b. Appropriate Safeguards. Business Associate agrees to use appropriate
safeguards to prevent use or disclosure of the Protected Health Information
other than as provided for by the Services Agreement. Without limiting the
generality of the foregoing, Business Associate agrees to protect the integrity
and confidentiality of any Protected Health Information it electronically
exchanges with Covered Entity.

 

  c. Mitigation. Business Associate agrees to mitigate, to the extent
practicable, any harmful effect that is known to Business Associate of a use or
disclosure of Protected Health Information by Business Associate in violation of
the requirements of this Addendum.

 

  d. Reporting. Business Associate agrees to report to Covered Entity any use or
disclosure of the Protected Health Information not provided for by the Services
Agreement of which it becomes aware.

 

  e. Agents. Business Associate agrees to ensure that any agent, including a
subcontractor, to whom it provides Protected Health Information received from,
or created or received by Business Associate on behalf of Covered Entity agrees
to the same restrictions and conditions that apply through this Addendum to
Business Associate with respect to such information.

 

  f. Access to Designated Record Sets. To the extent that Business Associate
possesses or maintains Protected Health Information in a Designated Record Set,
Business Associate agrees to provide access, at the request of Covered Entity,
and in the time and manner designated by the Covered Entity, to Protected Health
Information in a Designated Record Set, to Covered Entity or, as directed by
Covered Entity, to an Individual in order to meet the requirements under 45 CFR
164.524.

 

  g. Amendments to Designated Record Sets. To the extent that Business Associate
possesses or maintains Protected Health Information in a Designated Record Set,
Business Associate agrees to make any amendment(s) to Protected Health
Information in a Designated Record Set that the Covered Entity directs or agrees
to pursuant to 45 CFR 164.526 at the request of Covered Entity or an Individual,
and in the time and manner designated by the Covered Entity.

 

  h. Access to Books and Records. Business Associate agrees to make internal
practices, books, and records, including policies and procedures and Protected
Health Information, relating to the use and disclosure of Protected Health
Information received from, or created or received by Business Associate on
behalf of, Covered Entity available to the Covered Entity, or to the Secretary,
in a time and manner designated by the Covered Entity or designated by the
Secretary, for purposes of the Secretary determining Covered Entity’s compliance
with the Privacy Rule.

 

  i. Accountings. Business Associate agrees to document such disclosures of
Protected Health Information and information related to such disclosures as
would be required for Covered Entity to respond to a request by an Individual
for an accounting of disclosures of Protected Health Information in accordance
with 45 CFR 164.528.

 

  j. Requests for Accountings. Business Associate agrees to provide to Covered
Entity or an Individual, in the time and manner designated by the Covered
Entity, information collected in accordance with Section 2.i. of this Addendum,
to permit Covered Entity to respond to a request by an Individual for an
accounting of disclosures of Protected Health Information in accordance with 45
CFR 164.528.

 

   

 

 

  3. Permitted Uses and Disclosures by Business Associate.

 

  a. Services Agreement. Except as otherwise limited in this Addendum, Business
Associate may use or disclose Protected Health Information to perform functions,
activities, or services for, or on behalf of, Covered Entity as specified in the
Services Agreement, provided that such use or disclosure would not violate the
Privacy Rule if done by Covered Entity or the minimum necessary policies and
procedures of the Covered Entity.

 

  b. Use for Administration of Business Associate. Except as otherwise limited
in this Addendum, Business Associate may use Protected Health Information for
the proper management and administration of the Business Associate or to carry
out the legal responsibilities of the Business Associate.

 

  c. Disclosure for Administration of Business Associate. Except as otherwise
limited in this Addendum, Business Associate may disclose Protected Health
Information for the proper management and administration of the Business
Associate, provided that disclosures are Required by Law, or Business Associate
obtains reasonable assurances from the person to whom the information is
disclosed that it will remain confidential and used or further disclosed only as
Required by Law or for the purpose for which it was disclosed to the person, and
the person notifies the Business Associate of any instances of which it is aware
in which the confidentiality of the information has been breached.

 

  4. Permissible Requests by Covered Entity. Except as set forth in Section 3 of
this Addendum, Covered Entity shall not request Business Associate to use or
disclose Protected Health Information in any manner that would not be
permissible under the Privacy Rule if done by Covered Entity.

 

  5. Miscellaneous.

 

  a. Regulatory References. A reference in this Addendum to a section in the
Privacy Rule means the section as in effect or as amended.

 

  b. Amendment. The Parties agree to take such action as is necessary to amend
the Services Agreement from time to time as is necessary for Covered Entity to
comply with the requirements of the Privacy Rule and HIPAA.

 

  c. Survival. The respective rights and obligations of Business Associate under
Section 5.c. of this Addendum shall survive the termination of the Services
Agreement.

 

  d. Interpretation. Any ambiguity in this Addendum shall be resolved to permit
Covered Entity to comply with the Privacy Rule.

 

  e. Indemnity. Business Associate agrees to indemnify, defend and hold harmless
Covered Entity and its employees, directors/trustees, members, representatives
and agents (collectively, the “Indemnitees”) from and against any and all claims
(whether in law or in equity), obligations, actions, causes of action, suits,
debts, judgments, losses, fines, penalties, damages, expenses (including
attorney’s fees), liabilities, lawsuits or costs incurred by the Indemnities
which arise or result from a breach of the terms and conditions of this
Agreement by Business Associate or its employees or agents.

 

   

 

 

  f. Miscellaneous. The terms of this Addendum are hereby incorporated into the
Services Agreement. Except as otherwise set forth in Section 6.d. of this
Addendum, in the event of a conflict between the terms of this Addendum and the
terms of the Services Agreement, the terms of this Addendum shall prevail. The
terms of the Agreement which are not modified by this Addendum shall remain in
full force and effect in accordance with the terms thereof. The Services
Agreement together with this Addendum constitutes the entire agreement between
the parties with respect to the subject matter contained herein.

 

IN WITNESS WHEREOF, the parties have executed this Addendum as of the date set
forth above.

 

NORTHERN WESTCHESTER
HOSPITAL CENTER GK FINANCING,
LLC

 

By: /s/ Joel Seligman   By: /s/ Craig K. Tagawa Name: Joel Seligman   Name:  
Craig K. Tagawa Title: President & CEO   Title: CEO

 

   

 